Citation Nr: 1514140	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  08-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability, to include associated right upper extremity weakness and paresthesia.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

4.  Entitlement to service connection for a psychiatric disability, to include schizophrenia.

(The issue of entitlement to an extension of the delimiting date for Chapter 30 education benefits is the subject of a separate decision of the Board).



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August to October 1990.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied entitlement to service connection for a neck disability, weakness and paresthesias of the right upper extremity, a right wrist and arm disability, a left knee disability, and schizophrenia.

The Veteran testified before a Veterans Law Judge at a June 2011 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.  The Veterans Law Judge who conducted the hearing is no longer employed at the Board and is unable to participate in any further adjudication.

In September 2011, the Board remanded these matters for further development.

In January 2013, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Board again remanded these matters in March 2013 for further development.

The Veteran testified before the undersigned at a September 2014 videoconference hearing at the RO and a transcript of the hearing has been associated with his claims file.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issues of entitlement to service connection for a low back disability, a left wrist disability, a right knee disability, and a bilateral eye disability and entitlement to non service-connected pension benefits have been raised by the record in "Veteran's Application for Compensation and/or Pension" forms (VA Form 21-526) dated in September 2012 and August and September 2014 and a November 2012 statement by the Veteran.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

Medical records, including a June 2014 examination report from CentroMed, include diagnoses of schizophrenia.  Thus, there is competent evidence of a current psychiatric disability.  The Veteran reported during the September 2014 hearing that he was advised to seek treatment from a psychiatrist while in service and that he was diagnosed as having anxiety shortly following his discharge from service in 1991 or 1992.  He has also reported on various occasions  that he has experienced psychiatric symptoms (e.g., hallucinations) ever since childhood.  Hence, there is evidence of possible psychiatric problems in service and there is essentially evidence of a continuity of symptomatology in the years since service (in light of the reports of psychiatric symptoms ever since childhood), suggesting that the claimed psychiatric disability may be related to service.  Therefore, VA's duty to obtain an examination as to the nature and etiology of any current psychiatric disability is triggered.  An examination is needed to obtain a medical opinion as to the etiology of the claimed psychiatric disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's complete service personnel records may contain information relevant to his claims.  Hence, on remand, the National Personnel Records Center and any other appropriate depository should be asked to provide a copy of the Veteran's Official Military Personnel File.

In addition, the Veteran reported during the September 2014 hearing that he had received psychiatric treatment from the Texas Rehabilitation Commission/Dr. Bouton.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any relevant treatment records from the Texas Rehabilitation Commission/Dr. Bouton.  Also, the Veteran has identified numerous other private treatment records during the claim period and many of these treatment records have been requested and obtained by VA.  However, it appears that there may be additional private treatment records other than from Texas Rehabilitation Commission/Dr. Bouton that have not yet been obtained.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, VA's duty to notify a claimant seeking to reopen a previously denied claim includes advising the claimant of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). Also, in the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Failure to provide this notice is generally prejudicial.  Id.

The AOJ sent the Veteran VCAA notice letters in July 2005 and March 2010 regarding his petition to reopen the claims of service connection for a right wrist disability and a left knee disability.  However, these letters did not provide accurate notice of what evidence was necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous July 1997 denial.  Specifically, the letters notified the Veteran that his claims were previously denied because his right wrist and left knee disabilities pre-existed service and were not incurred in or aggravated during service.  However, the Board denied the Veteran's claims of service connection for a right wrist disability and left knee disability in July 1997 because there was no medical evidence of any current right wrist or left knee disabilities.  Inasmuch as the appeal is being remanded for other reasons, there is an opportunity to provide notice that fully complies with the decision in Kent.

Also, following a July 2014 supplemental statement of the case, additional relevant records of treatment for a psychiatric disability from Laurel Ridge Treatment Center and Austin Lakes Hospital dated in May 2014 and February 2015 have been associated with the claims file.  As pertinent evidence was received subsequent to the July 2014 supplemental statement of the case, as this evidence was not considered by the AOJ, and as the Veteran's substantive appeal was received prior to February 2, 2013, the Board is required to remand the issue of entitlement to service connection for a psychiatric disability for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2014) (providing that in certain circumstances, the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter which identifies the reason for the prior denial of his claims of service connection for a right wrist disability and a left knee disability in July 1997 (i.e., a lack of medical evidence of current right wrist and left knee disabilities), provides the appropriate definitions of new and material evidence, explains the type of evidence that is necessary to satisfy the elements of the underlying claims which were found insufficient in the previous denial (i.e. current right wrist and left knee disabilities related to service), and describes the type of evidence that is necessary to substantiate the underlying service connection claim, in accordance with the Court's decision in Kent.  A copy of this letter must be included in the claims file.

2.  Contact the National Personnel Records Center and any other appropriate depository and obtain a copy of the Veteran's complete Official Military Personnel File (including all appraisals of his performance).

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a psychiatric disability, a cervical spine disability, a right upper extremity disability (including a right wrist disability), and a left knee disability, to include the dates of any such treatment.

The Veteran shall also be asked to specifically complete authorizations for VA to obtain all records of his treatment for a psychiatric disability, a cervical spine disability, a right upper extremity disability (including a right wrist disability), and a left knee disability from the Texas Rehabilitation Commission/Dr. Bouton and any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.
If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associated with the claims file any service personnel records and any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and all relevant evidence contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current psychiatric disability identified (i.e. any psychiatric disability diagnosed since May 2005 including, but not limited to, schizophrenia), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current psychiatric disability had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any psychiatric disabilities diagnosed since May 2005 (including, but not limited to, schizophrenia) and the Veteran's reports of having experienced a continuity of psychiatric symptomatology in the years since service.  Also, although there are reports of psychiatric problems prior to service, the Veteran was presumed sound at service entrance in August 1990.

The absence of evidence of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion given.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the treatment records from Laurel Ridge Treatment Center and Austin Lakes Hospital dated in May 2014 and February 2015 and all additional evidence received since the July 2014 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






